878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Stephen M. RIOS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3446.
United States Court of Appeals, Federal Circuit.
May 23, 1989.Rehearing Denied Oct. 25, 1989.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
Stephen M. Rios petitions for review of the final decision of the Merit Systems Protection Board (board), Docket No. SF07528810178, sustaining the United States Postal Service's decision to remove Rios from his position as a letter carrier.  We affirm.

OPINION

2
Rios attacks the administrative judge's credibility determinations.  Credibility determinations of the trier of fact will not be overturned by this court unless they are shown to be based on testimony that is "inherently improbable or discredited by undisputed evidence or physical fact."    Hanratty v. Department of Transportation, 819 F.2d 286, 288 (Fed.Cir.1987) quoting Hagmeyer v. Department of the Treasury, 757 F.2d 1281, 1284 (Fed.Cir.1985).  Such determinations are "virtually unreviewable."    Hambsch v. Department of the Treasury, 796 F.2d 430, 436 (Fed.Cir.1986).  Rios presents nothing, nor is there anything in the record, which convinces us that the board committed error in this regard.


3
After carefully considering Rios' arguments and the thorough analysis in the administrative judge's April 5, 1988 decision, we are not persuaded of any error, and we therefore affirm on the basis of that opinion.